Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 1/27/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited document numbers, dates and names are not legible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 20080296276 A1 to Schartner et al. (“Schartner”).
Schartner discloses:
Regarding claim 1: 

generating an error signal derived from the output voltage (e.g., para 24 discloses: controller 44 communicates with a DAC 46 to communicate an output current command that, during normal operation, passes through a summer 48 to act as an output current reference for a current error amplifier 50.  The current error amplifier 50 receives the output current reference and compares it to feedback from the current sensor 42 to determine a current error) (e.g., Fig. 1-4 and para 22-27); 
supplying the error signal via a switch to the current regulator for adjusting a reference current supplied to the power supply (e.g., para 24 discloses: current error signal is provided to the controller/drive 32 to generate gating pulses that cause the inverter 30 to switch at a switching frequency necessary to deliver a current to the welding torch 18 having the characteristics designated by the output current command) (e.g., Fig. 1-4 and para 22-27); 
detecting, by an open circuit detector, an open circuit state is present at the arc welding apparatus (e.g., para 26 discloses: controller 44 determines that an open-circuit condition is occurring)(e.g., Fig. 1-4 and para 26-27 and 32-36); and 
in response to the detecting of the open circuit state, opening the switch to discontinue supplying the error signal to the current regulator (e.g., para 32 discloses: If an arc start condition is not defected 122, the open-circuit condition has continued and the switch remains closed until an arc start condition is detected 124 at the output terminals of the power supply.  The welding process controller is then re-enabled 125 and the switch is opened 126 to prevent the voltage error amplifier of FIG. 1 from affecting control of the initiated welding-type process) (e.g., Fig. 1-4 and para 26-27 and 32-36); and
Regarding claim 2:
receiving, at the open circuit detector, the output voltage of the power supply (e.g., Fig. 1-4 and para 22-27 and 32-36); 

detecting the open circuit state based on a result of the comparing (e.g., Fig. 1-4 and para 22-27 and 32-36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schartner in view of US 20090103335 A1 to Nakamura (“Nakamura”).
Schartner discloses substantially all of the features of the claimed invention as set forth above.  Schartner also discloses:
Regarding claim 4: generating, by the current regulator, a current signal based on the error signal (e.g., Fig. 1-4 and para 22-27 and 32-36).
Schartner does not explicitly disclose the error signal is generated by calculating a difference between the output voltage and a reference voltage (as recited in claim 3) or generating, by a ramp generator, a current ramp during a short circuit phase at the arc welding apparatus (as recited in claim 4).
However, Nakamura discloses:
Regarding claim 3: the error signal is generated by calculating a difference between the output voltage and a reference voltage (e.g., para 48);
Regarding claim 4: 
generating, by a ramp generator, a current ramp during a short circuit phase at the arc welding apparatus (e.g., para 67-81, 102, 103, 109, 110, 115); and
summing the current signal and the current ramp to generate the reference current supplied to the power supply (e.g., para 67-81, 102, 103, 109, 110, 115); and
Regarding claim 5: 
receiving, at a short circuit detector, the output voltage of the power supply (e.g., para 60, 84-86, 102, 107); 
comparing, by the short circuit detector, the output voltage with a threshold value, wherein the threshold value depends on the reference current (e.g., para 60, 84-86, 102, 107); and 
detecting the short circuit phase based on a result of the comparing (e.g., para 60, 84-86, 102, 107).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Schartner as suggested and taught by Nakamura in order to minimize the variations of the maximum output current in the face of fluctuations in input voltage without lessening the efficiency of the device or adding to its size.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,195,681. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Allowable Subject Matter
Claim 6 would be allowable if the double patenting were overcome and if rewritten to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 08/16/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and lack of amendments. 
The remarks then address the prior art rejections. The remarks note each of the rejections for claims 1-6 and state that the rejections are traversed. The remarks then describe the claimed embodiments, the background and the disclosed invention of the present application 

The remarks also state that, since the §103 ground of rejection is predicated on the disclosure of Schartner, and Nakamura fails to overcome the deficiencies of Schartner noted above, Applicant also respectfully urges that the applied § 103 ground of rejection be reconsidered and withdrawn. However, Schartner is not deficient as explained above.
The remarks then address the double patenting rejection. The remarks state that, regarding the nonstatutory double patenting rejection, Applicant will consider filing a Terminal disclaimer upon indication of allowable subject matter. Allowable subject matter in claim 6 was indicated previously and is presently indicated above and the double patenting is presently maintained.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 18, 2021